Citation Nr: 1826771	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-42 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to August 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In November 2017 a videoconference hearing was held before the undersigned; a transcript is in the record.  

The issues of service connection for bilateral hearing loss and a low back disability on de novo review, and seeking an increase in the rating for a right knee disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that a hearing loss disability was not shown. 

2.  Evidence received since the December 2004 rating decision includes the Veteran's November 2017 hearing testimony indicating that his hearing acuity had declined; relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed November 2007 rating decision denied the Veteran service connection for a low back disability based essentially on a finding that such disability was unrelated to his service.
4.  Evidence received since the November 2007 rating decision suggests a current low back disability may be due to injury in service or secondary to a service-connected right knee disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received and the claim of service connection for a low back disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claims to reopen.  However, inasmuch as this decision reopens the claims of service connection for bilateral hearing loss and a low back disability, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.

New and material evidence is defined by regulation.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A December 2004 rating decision denied service connection for bilateral hearing loss on the basis that hearing loss for VA purposes was not shown.  He was informed of, and did not appeal, that decision, or submit new and material evidence within a year following, and it is final.  38 U.S.C. § 7105.

Evidence received since the December 2004 rating decision includes the Veteran's November 2017 videoconference hearing testimony that his hearing acuity had declined.  As hearing acuity is perceived through one of the special senses, the Veteran is competent to report such observation; and it is competent evidence he may now have a hearing loss disability. 
A November 2007 rating decision denied service connection for a low back disability, essentially on the basis that such disability was not shown to be related to (incurred in or aggravated by) the Veteran's service.  He was informed of, and did not appeal, that decision, or submit new and material evidence within a year following, and it is final.  38 U.S.C. § 7105.

Evidence received since the November 2007 rating decision includes a June 2014 private treatment record that notes a diagnosis of low back sprain.  The physician opined that the Veteran's low back pain developed in service, that he has had back pain since service, and that it is more likely than not that the Veteran's low back strain is secondary to his service-connected right knee disability. 

As service connection for bilateral hearing loss was previously denied on the basis 
that the Veteran was not shown to have a hearing loss disability, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that he now has a hearing loss disability.  As noted above, he testified that his hearing acuity had declined, and he is competent to make that observation.  The testimony directly addresses an unestablished fact necessary to substantiate the claim, and given that his duties in service exposed him to noise (a known cause of hearing loss) raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material and the claim of service connection for a bilateral hearing loss disability may be reopened. 

As service connection for a low back disability was previously denied on the basis that such disability was not shown to be related to the Veteran's service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's low back disability is etiologically related to his service.  The private medical statement relates the Veteran's low back disability to service both directly (indicating it began in service), and alternatively indirectly (indicating that it is secondary to a service-connected knee).  Such evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating such claim (particularly in light of the low threshold standard for reopening endorsed by the Court of Appeals for Veterans Claims (CAVC) in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a low back disability, may be reopened.  38 U.S.C. § 5108.  

De novo consideration of the claims is discussed in the remand below. 


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.

 The appeal to reopen a claim of service connection for a low back disability is granted.


REMAND

In light of the Veteran's testimony that his hearing acuity had declined since November 2004 (when a hearing loss disability was not found), a contemporaneous examination to determine whether he now has a hearing loss disability, and if so, its etiology, is necessary.

There are conflicting medical opinions in the record regarding the etiology of the Veteran's low back disability.  A June 2014 private medical provider related the low back disability to a service-connected right knee disability.  A July 2014 VA examiner opined that the Veteran's low back disability is not caused by or as a result of his right knee disability.  (He explained that low back degenerative disc disease (DDD) would more likely be the result of compressive forces.)  Neither opinion is fully adequate, as both are conclusory, and neither points to medical literature that supports the conclusion.  A remand for a medical advisory opinion that reconciles the conflicting opinions and includes adequate explanation of rationale is necessary.

At the November 2017 videoconference hearing, the Veteran testified that his right knee disability has worsened in severity.  In light of the length of intervening period since he was last examined by VA (in July 2014, more than 3 years ago) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  

As the record reflects that the Veteran continues to receive ongoing treatment for the disabilities on appeal, including from VA and private providers, and records of such treatment may contain pertinent information, outstanding records of the treatment must be obtained and considered.  Notably, VA records are constructively of record.  The record contains VA treatment records for the disabilities on appeal only up to October 2014.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for  hearing loss and for low back and right knee disabilities, and to provide authorizations for VA to obtain updated, to the present, records of any private evaluations or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private medical records are received.  The AOJ should specifically secure complete updated records of all VA evaluations and treatment the Veteran has received for hearing loss and low back and right knee disabilities since October 2014.

2.  The AOJ should then arrange for an audiological examination of the Veteran (with audiometric studies) to ascertain whether or not he now has a hearing loss disability (as defined in 38 C.F.R. § 3.385), and if so, the likely etiology of the hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Does the Veteran have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either or both ears? 

(b) If a hearing loss disability is found, please identify the likely etiology of such disability.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that it is related to his service (to include as due to his acknowledged exposure to noise therein)?  If the hearing loss is determined to be unrelated to service, please identify the etiology for the hearing loss considered more likely (and explain why that is so).

The examiner must include rationale with all opinions (acknowledging that by virtue of his duties in service the Veteran was likely exposed to loud noise in service).

3.  The AOJ should also arrange for an orthopedic examination of the Veteran (by a physician other than the July 2014 VA examiner) to determine the likely etiology of his low back disability and ascertain the current severity of his right knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed, and all pertinent findings should be reported in detail.  Based on examination of the Veteran and review of his record, the examiner should:
(a) Identify (by diagnosis) each low disability entity found.  

(b) Regarding each low back disability entity diagnosed, opine whether it is at least as likely as not (a 50 % or better probability) that such is etiologically related to the Veteran's military service.

(c) If a diagnosed low back disability is found to not be related directly to service, please opine further whether it at least as likely as not (a 50% or better probability) was either caused or aggravated by the Veteran's service-connected right knee disability ? 

(d) Assess the current severity of the Veteran's service-connected right knee disability.  All pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should assess the knee for pain on active and passive motion and in weight-bearing and nonweight-bearing.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The examiner should also indicate whether there is X-ray evidence of arthritis and whether there is subluxation or instability (and if so, the degree of such).  

The examiner must include rationale with all opinions. The examiner is also asked to comment on (express agreement or disagreement with) the opinions offered by the 2014 VA examiner and in the June 2014  private opinion (including rationale for the agreement or disagreement).
4.  The AOJ should then review the record, arrange for any further development indicated and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


